Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawing submitted is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of placing an orogastric tube/nasogastric tube in a subject (claims1-6, 8-17, 19-22) must be shown or the feature(s) canceled from the claim(s). The drawing should at least illustrate the method steps being performed and the location is being performed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11-15, 19-20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papademetriou (US 2013/0231533 A1).
Regarding claim 1, Papademetriou teaches a method of placing an orogastric tube in a subject in need thereof comprising:
inserting a distal portion of an airway visualization system into a hypopharynx of the subject; (oral/nasal feeding tube with a video/endoscope claim 1, inserted into/pass the hypopharynx area, Fig.6)
and inserting an orogastric tube into a superior esophageal orifice of the subject (oral/nasal feeding tube claim 1, into/pass the superior esophageal orifice of the subject, Fig.6 [0097-99]).
Regarding claim 2, Papademetriou teaches wherein the airway visualization system is a fiber optic video-based system ([0093-0099] claim 4-5).
Regarding claim 3, Papademetriou teaches wherein the fiber optic video-based system is a glidescope (recited visualization system is fiber optic video-based system ([0093-0099] claim 4-5).
Regarding claim 4, Papademetriou teaches wherein the method does not include verifying accurate orogastric tube placement by radiography [0097-99].
Regarding claim 8, Papademetriou teaches wherein the method further comprising removing the distal portion of the airway visualization system from the hypopharynx of the subject after the step of inserting the orogastric tube ([0097]).
Regarding claim 9, Papademetriou teaches wherein the step of inserting the orogastric tube comprises:
 Exposing the superior esophageal orifice with the airway visualization system; thereafter advancing a distal end of the orogastric tube posterior to the larynx at a midline of the subject and into the superior esophageal orifice (prior airway visualization system entering the superior esophageal orifice, the esophageal orifice is exposed with the airway visualization system, then the feeding tube is being inserted into the superior esophageal orifice (posterior to the larynx) [0091-99] Fig.6).
Regarding claim 11, Papademetriou teaches wherein the method is associated with a substantially reduced risk of improper orogastric tube placement [0092].


Regarding claim 12, Papademetriou teaches a method of placing an nasogastric tube (nasogastric feeding tube claim 1) in a subject in need thereof comprising:
inserting a distal portion of an airway visualization system into a hypopharynx of the subject (nasal feeding tube with a video/endoscope claim 1, inserted into/pass the hypopharynx area, Fig.6); 
inserting a distal end of a nasogastric tube into a nostril of the subject (Fig.6, [0091-0099]);
advancing the nasogastric tube until the distal end is proximal to a superior esophageal orifice of the subject; 
and advancing the distal end of the nasogastric tube into the superior esophageal orifice of the subject (feeding tube inserted from proximal the superior esophageal orifice into/pass the superior esophageal orifice of the subject, claim 1, Fig.6 [0091-99]).
Regarding claim 13, Papademetriou teaches wherein the airway visualization system is a fiber optic video-based system ([0093-0099] claim 4-5).
Regarding claim 14, Papademetriou teaches wherein the fiber optic video-based system is a glidescope (recited visualization system is fiber optic video-based system ([0093-0099] claim 4-5).
Regarding claim 15, Papademetriou teaches teaches wherein the method does not include verifying accurate nasogastric tube placement by radiography [0097-99].
Regarding claim 19, Papademetriou teaches wherein the method further comprising removing the distal portion of the airway visualization system from the hypopharynx of the subject after the step of inserting the nasogastric tube ([0097]).
Regarding claim 20, Papademetriou teaches wherein the step of inserting the nasogastric tube comprises:
 Exposing the superior esophageal orifice with the airway visualization system; thereafter advancing a distal end of the nasogastric tube posterior to the larynx at a midline of the subject and into the superior esophageal orifice (prior airway visualization system entering the superior esophageal orifice, the esophageal orifice is exposed with the airway visualization system, then the feeding tube is being inserted into the superior esophageal orifice (posterior to the larynx) [0091-99] Fig.6).

Regarding claim 22, Papademetriou teaches wherein the method is associated with a substantially reduced risk of improper nasogastric tube placement [0092].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Papademetriou in view of Ashfaque (US 2007/0129607 A1).
Regarding claims 5 and 16, Papademetriou teaches limitation stated above, however, does not teach the method including a step of administering a paralytic agent to the subject before the step of inserting the orogastric/nasogastric tube.
Ashfaque in the art of medical examination teaches using laryngoscope blade for examination of the laryngopharynx of patient under anesthetic setting ([0015]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Papademetriou to examining a patient’s laryngopharynx using visualization device (laryngoscope blade) under anesthetic setting (e.g. paralytic agent administered before inserting visualization device inserted), such as that taught by Ashfaque, so that the patient would be under anesthetic setting when the orogastric/nasogastric tube is being inserted, to yield a predictable result of limiting movement of the patient during medical procedure for the safety of the patient and better operating access for the physician.

Regarding claims 6 and 17, Papademetriou teaches limitation stated above, however, does not teach wherein the subject has an endotracheal tube installed in a trachea of the subject, and wherein the method further comprises sweeping the endotracheal tube under a blade associated with the distal portion of the airway visualization system before the step of inserting the orogastric/nasogastric tube.  
Ashfaque in the art of medical examination, teaches uses larygscope blade to aid insertion of orogastric/nasogastric tube in a patient who already has an endotracheal tube in place ([0015]). 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Papademetriou to include larygscope blade associated (as a component in use with the distal portion of airway visualization system) with the distal portion of the airway visualization system to aid the insertion of orogastric/nasogastric tube in a patient who already has an endotracheal tube in place, such as that taught by Ashfaque, which would require the blade to push, e.g. sweep the endotracheal tube, before inserting the orogastric/nasogastric tube, to provide access to the esophagus for insertion of the orogastric/nasogastric tube.

Claims 10, 21 rejected under 35 U.S.C. 103 as being unpatentable over Papademetriou in view of Rowe (US 2009/0209849 A1).
Regarding claims 10 and 21, Papademetriou teaches limitation stated above, however, does not teach injecting air into the orogastric tube/nasogastric tube and auscultating an epigastric area of the subject to confirm placement of a distal end of the nasogastric tube in a stomach of the subject.
Rowe in the art of insertion of nasogastric/endotracheal tube, teaches a method of confirming placement of nasogastric tube which a trained technician using a stethoscope above the stomach rapidly fills the tube with a bolus of air and determines whether the sound generated by the air injected into the tube is from the gastrointestinal system/respiratory system or other location [0016].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Papademetriou to include a step of injecting air into the orogastric/nasogastric tube and auscultating an epigastric area of the subject to confirm placement of a distal end of the orogastric/nasogastric tube in a stomach of the subject, such as that taught by Rowe, as a traditionally used bedside technique to evaluate the placement of a nasogastric tube [0016].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795